Citation Nr: 1401464	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-14 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hemachromatosis.

3.  Entitlement to service connection for coronary artery disease, status post myocardial infarction.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for chronic sinusitis.

8.  Entitlement to a compensable initial evaluation for bilateral hearing loss prior to July 11, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran is a long-time member of the United States Navy Reserve; he had a period of active duty from August 2007 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Nashville, Tennessee, Regional Office (RO), which denied service connection for hypertension, sinusitis, diabetes with neuropathy, coronary artery disease, a left shoulder condition, and hemachromatosis.  The RO also granted service connection for bilateral hearing loss and assigned a 0 percent rating from April 30, 2008.

In an August 2011 rating decision issued during the pendency of the appeal, the RO granted an increased 10 percent evaluation for bilateral hearing loss, effective July 11, 2011.  Although the Veteran attempted to file a new notice of disagreement (NOD) with the assigned effective date of the increase, any such objection is subsumed by the ongoing appeal for increased evaluation which covers the entirety of the period of service connection.  Moreover, it appears from his correspondence and statements made at his November 2012 hearing that the Veteran is satisfied with the 10 percent evaluation assigned since July 11, 2011.  The issue has therefore been recharacterized to reflect the sole remaining evaluation stage on appeal.

The Veteran testified at a November 2011 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of service connection for hypertension, sinusitis, diabetes, peripheral neuropathy, and coronary artery disease, as well as evaluation of hearing loss prior to July 11, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeals for service connection of a left shoulder disability and hemachromatosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim of entitlement to service connection for hemachromatosis.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the November 2011 Board hearing, the Veteran stated that he wished to withdraw his appeals with regard to claims of entitlement to service connection for a left shoulder disability and hemachromatosis. 

As the Veteran has withdrawn the appeals with regard to those issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matters.


ORDER

The appeal for service connection for a left shoulder disability is dismissed.

The appeal for service connection for hemachromatosis is dismissed.


REMAND

With regard to the remaining appellate issues, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This obviously includes service treatment records (STRs).  Here, it is unclear if any formal, official request for complete STRs was ever sent to a proper custodian of such records.  The Veteran has submitted copies of STRs, but has variously indicated he sent in all records, and records he selected as relevant.  The Board notes that some treatment he alleges, such as in March 2008 in Kuwait for cardiac problems, are not reflected in the file.

Accordingly, to ensure as complete and accurate a record as possible is considered in adjudicating the outstanding claims, remand is required for further efforts to secure complete STRs, or to certify that no additional records are available.  Requests of the National Personnel Records Center (NPRC), VA's Records Management Center (RMC), the Veteran's last Reserve unit, and any other potential custodian, such as the Navy Personnel Command or the Knoxville Navy Operational Support Center (NOSC), must be made and documented.  The Veteran should also be contacted and directed to submit all, complete STRs with no screening, for consideration by VA.

Also regarding Federal records, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Review of the claims file reveals that in January 2011 and April 2011, the Veteran underwent audiometric evaluations in connection with complaints of worsening hearing acuity.  While the VA records note the performance of the tests, and summarize the results, they do not report the specific findings necessary for application of the rating criteria.  Remand is required to obtain all actual testing data.

Finally, the Board notes that since the issuance of the most recent, August 2011 supplemental statement of the case (SSOC) in this appeal, additional VA treatment records have been associated with the Veteran's Virtual VA file.  These records were not included in the waiver of initial RO consideration submitted at the November 2012 hearing.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While normally an additional waiver would be sought, in this instance remand is already required, and it is more efficient to secure an updated SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him of the importance of submitting complete STRs to VA for consideration; request that he submit unredacted or screened copies of any STRs in his possession for the entirety of his period f military service.

2.  Make appropriate requests of NPRC, RMC, the Veteran's last Reserve unit, the Knoxville NOSC, and any other potential custodian of the Veteran's STRs, for complete medical records for the Veteran's period of service.  

All requests must be documented, and replies are required.  If complete STRs are not available, such must be certified in writing and the Veteran properly informed.

3.  Associate with the claims file complete VA treatment records from the medical center in Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of April 2008 to the present.  All audiometric testing results, to include puretone thresholds and speech recognition scores, must be specifically requested, particularly for January 2011 and April 2011.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include consideration of VA examinations.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


